  

Case 1:19-cr-00392-AMD Document 7 Filed 08/20/19 ;Page-~
Case 4:19-mj-00647-BJ Document 12 Filed 08/20/19; Rage...

 

ii
if
it

IN THE UNITED STATES DISTRICT COURT 119 > c 0g |
FOR THE NORTHERN DISTRICT OF TEXAS au
FORT WORTH DIVISION |
UNITED STATES OF AMERICA

Vv. NO.-3+19=iF-

 

BO MAO

DEFENDANT’S WAIVER OF INDICTMENT AND VENUE
I, BO MAO, the above named defendant who is accused by the above-

referenced criminal Conlin, knowingly and intentionally conspiring to devise a
scheme and artifice to defraud a U.S.-based technology company (the “Victim
Company”), and to obtain property from the Victim Company, by means of one or more
materially false and fraudulent pretenses, representations and promises, and for the
purpose of executing such scheme and artifice, to transmit and cause to be transmitted by
means of wire communication in interstate and foreign commerce, writings, signs,

signals, pictures and sounds, contrary to Title 18, United States Code, Section 1343;

Waiver of Indictment and Venue—Page 1
Case 1:19-cr-00392-AMD Document 7 Filed 08/20/19 Page 2 of 2 PagelD #: 15
Case 4:19-mj-00647-BJ Document 12 Filed 08/20/19 Page 2of2 PagelD 26

being advised of the nature of the charges, the proposed information, and of my rights,
hereby waive in open court prosecution by indictment and consent that the proceeding
may be by information in the Eastern District of New York rather than by indictment. I
understand that I have a constitutional right to venue in the Northern District of Texas,
and further agree to waive that right and to not contest venue in the ensuing criminal
prosecution in the Eastern District of New York. I further agree to report to the U.S.
District Court for the Eastern District of New York on August 28, 2019 for arraignment

on the to-be filed information.

Bo RC Ao

BO MAO
Defendant

 

Loui Itoh, Esq.
Counsel for Defendant

1

Dated: August JA-2Q1

Before: _ A pt tasr)

THE LE JEFFREY L. CURETON
UNIT TATES MAGISTRATE JUDGE

UV

Waiver of Indictment and Venue—Page 2
